Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2. Claim [11] is  objected to because of the following informalities:  in claim 11 line 5 the limitation reciting “ an a sensor hub” is meant to be “ a sensor hub”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3. Claim 15  recites the limitation "[the first bus]" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Response to Arguments
4. Applicant’s arguments with respect to claim(s) claim 15   have been considered but are moot because the new ground of rejection made by reinterpreting the previously applied prior arts and   modifying them   by the newly introduced reference addresses the limitation challenged in the applicant’s argument.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



5. Claims[15-17] is/are rejected under 35 U.S.C. 103 as being unpatentable over Endsley  (US. Pat. No. 6005,613) in view of  Moloney (US. 2019/0222756) and Baldwin (US. 2014/0118257).


Re Claim 15, Endsley  discloses a mobile  device (see fig. 1,  mobile camera) comprising: an image sensor comprising a pixel array (see 20 fig. 1) and a correlated-double-sampler (CDS) (see 24 fig. 1), wherein the CDS is configured to sample an image signal provided from the pixel array at a first frequency in response to receipt of a control signal from an application processor indicating a first mode to generate high resolution image data and at a second frequency lower than the first frequency when the control signal indicates a second mode different from the first mode to generate low resolution data (see col. 7, table to (still, high resolution) and col. 8 table 3 for motion (low resolution image) [ the controller which is equated to application processor is the host computer 12, specifically the sampling rate of the motion and still images as depicted in Table 2 for still and table 3 for motion images]), application processor, 

 Endsley doesn’t seem to  explicitly disclose,  at least one non-image sensor configured to provide sensor data to a second bus separate from the first bus that is connected to the application processor wherein the image sensor provides the high-resolution image data to a first bus connected to the application processor during the first mode, and wherein the image sensor provides the low-resolution image data to a second bus. 

 Nonetheless in the same field of endeavor  Moloney discloses an image processing device as Endsley (see for example Moloney fig. 1B). Moloney further discloses,  at least one non-image sensor configured to provide sensor data (see 158 fig. 1b data from gyro sensor  158 which is in circuit connection  with vision processor 108  as disclosed in the text of ¶0022) to a second bus separate from the first bus that is connected to an application processor (see 108, 158, the data-line of 158 to 108 as depicted in fig. 1B as disclosed in the text of ¶0022) ,wherein the image sensor provides the high-resolution image data to a first bus connected to the application processor during the first mode (see for example 102c-d and 108 as depicted in fig. 1B as disclosed in the text of ¶0021).

 Hence  it would have been obvious to one of ordinary skill in the art to have been motivated to modify  Endsley before the effective filling date of the claimed invention by the teachings of Moloney in order to individually process the high- and low-resolution images, thus enhancing usability.

Endsley as modified by Moloney (combination) doesn’t seem to explicitly disclose, wherein the image sensor provides the low resolution image data to the second bus .

Nonetheless in the same field of endeavor  Baldwin discloses an image processing system as the combination (see Baldwin  fig. 2). Baldwin further discloses wherein the image sensor provides the low-resolution image data to the second bus .(see 706, 710 and 702 fig. 7 and ¶0049, low resolution gesture cameras 706).

 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify the combination by the teachings of Baldwin, for example by transferring data from the Gyrosensor 710, non-image sensor data and data from the Gesture sensor 706 (low resolution image data) via same bus 702, since this would allow to minimize the circuitry of the combination, thus  making the device much simpler and less complicated.

Re Claim 16,  Endsley as modified    discloses, wherein the second bus is connected to at least one non-image sensor (see for example  Moloney 158 fig. 102c and 108) and a sensor hub of the application processor that processes sensor data of the at least one non-image sensor and the low resolution image data (see Baldwin 710, 706 and 712, all are connected through  bus 702, to transfer data to Pic processor 712, as depicted in fig. 7).

Re Claim 17, Endsley as modified  further  disclose, wherein the image sensor is a complementary-metal-oxide-semiconductor (CMOS) image sensor, (see Moloney  ¶ 0018, he example cameras 102 are provided to capture visual captures (e.g., images and/or video) and may be implemented using, for example, one or more CMOS (complementary metal oxide semiconductor)).
Thus,  it would have been obvious to one of ordinary skill in the art to have been motivated to modify Endsley before the effective filling date of the claimed invention by the teachings of Moloney to reduce power consumption.

Allowable Subject Matter
6. Claims [1-6, 8-14 and 18-20] are  allowed.
7. The following is a statement of reasons for the indication of allowable subject matter:  
Re Claim [1] none of the prior arts on the record either alone or in combination teaches or reasonably suggests: a mobile device comprising: an application processor comprising an imaging subsystem including a first interface and a sensor hub including a second interface, the imaging subsystem configured to process high resolution image data received through the first interface, and wherein the sensor hub is configured to perform a second operation using the low resolution image data and the sensor data received from the sensor bus through  the second interface, during the second mode; in conjunction with the other limitation of the claim.

Claims 2-6 and 8-10 are allowed due to their direct or indirect dependency on claim 1.

Re Claim [11] none of the prior arts on the record either alone or in combination teaches or reasonably suggests: an application processor comprising: an a sensor hub including a second interface connected to a sensor bus, the sensor hub configured to process sensor data received from at least one non-image sensor connected to the sensor bus through the second interface and low resolution image data received from an image sensor connected to the sensor bus through the second interface; in conjunction with the other limitation of the claim.
 
Claims 12-14 are allowed due to their direct or indirect dependency on claim 11.

Re Claim [18] none of the prior arts on the record either alone or in combination teaches or reasonably suggests: a method of operating a mobile device including an image sensor and application processor, the method comprising: performing, by the application processor, a first operation using sensor data received from a first bus connected to at least one non-image sensor and the low resolution image data received though the first bus, when the mobile device is in the low- power state; in conjunction with the other limitation of the claim.

Claims 19-20  are allowed due to their direct or indirect dependency on claim 18.



Conclusion
8. Applicant's amendment, referring to claim 15, necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698